Dismissed and Opinion filed March 18, 2004








Dismissed and Opinion filed March 18, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00096-CR
____________
 
BONNIE R. FITCH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County
Criminal Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 5394
 

 
O P I N I O N
Appellant entered a plea of not guilty to
failure to stop at a clearly marked stop line while facing a red light.  She was convicted and the municipal court
assessed a fine of $100.  Appellant
appealed her conviction to the County Criminal Court at Law No. 1, which
affirmed her conviction.  Because we lack
jurisdiction, we dismiss the appeal.




In her appeal to the county court at law,
appellant contended (1) the evidence was insufficient to show a clearly marked
stop line, (2) the evidence was insufficient to show the traffic light was
working properly, and (3) the trial court erred in not defining the term, Astop line,@ for the
jury.  The county court at law affirmed
the municipal court conviction.  Unless
the sole issue is a constitutional one, the court of appeals only has
jurisdiction over an appeal from a municipal conviction if (1) the fine
assessed against the defendant exceeds $100 and (2) the municipal court
judgment is affirmed by the county criminal court at law.  Tex.
Gov=t Code Ann. ' 30.00688; Tex. Code Crim. Proc. Ann. art. 4.03.  
Article 4.03 of the Texas Code of Criminal
Procedure grants the court of appeals appellate jurisdiction notwithstanding
the amount of the fine if the sole issue is the constitutionality of the
statute or ordinance on which the conviction is based.  Appellant has raised no such constitutional
issue here.  Therefore, this court lacks
jurisdiction because the monetary fine does not exceed $100.  See Boyd v. State, 11 S.W.3d 324, 325 (Tex. App.CHouston [14th Dist.] 1999, no pet.).
Accordingly, the appeal is dismissed for
want of jurisdiction.
 
 
 
PER CURIAM
 
 
 
Judgment
rendered and Opinion filed March 18, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.
Do Not Publish C Tex.
R. App. P. 47.2(b).